                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


ROBIN ROBERTSON,

       Plaintiff,

v.                                                                     Case No. 15-13446

PINNACLE ASSET GROUP, LLC.,                                          HON. AVERN COHN

     Defendants.
___________________________________/

                      MEMORANDUM AND ORDER
GRANTING PLAINTIFF’S SECOND AMENDED MOTION FOR ENTRY OF DEFAULT
                        JUDGMENT (Doc. 89)

                                      I. Introduction

       This is a case under the Fair Debt Collections Practices Act (FDCPA), 15 U.S.C.

§§ 1692. In 2015, plaintiff sued multiple defendants claiming violations of the FDCPA

and Michigan’s Occupational Code (MOC), M.C.L. §§339.915. Due to difficulties in

serving many of the defendants, summons were extended. Eventually, plaintiff has

dismissed all but ten (10) defendants either voluntarily or by settlement.1 All of the 10

defendants were served. None responded. The Clerk entered defaults against each of

the 10 defendants. Plaintiff now moves for entry of a final judgment by default against



       1
        Voluntarily Dismissed parties: Emmett Michael White; Regency Partners, LLC;
Trevore M Outlaw, SR; Paula Green; PRG & Associates, LLC; Paul Marks; William
Nelson; Jeff Lenart; Lillian Roman; Omar Lopez; Dennis Gilbert; Sam Letizia; Karen
Atwater and Johnathan Doe. See Docs. 47, 57, and 73. Plaintiff states she will also
dismiss Direct Capital Associates, LLC.
       Settled parties: Thaddeus Wier. See Doc. 67(Notice of Settlement) and Doc. 72
(Stipulated Order of Dismissal), and Channer LLC and Jerome Davis. See Doc. 88
(Notice of Settlement) and Doc. 90 (Notice of Withdrawal of Motion to Set Aside
Default).
the 10 defendants.

       Before the Court is plaintiff’s second amended motion for entry of a default

judgment.2 Plaintiff seeks a default judgment in the amount of $201,000.00 plus costs

and attorney fees (attorney fees will be moved for separately). For the reasons that

follow, the motion will be granted.

                                      II. Background

                                      A. Procedural

       Plaintiff filed this action on September 30, 2015. (Doc. 1). She filed First

Amended Complaint on November 18, 2015 (Doc. 3), and a Second Amended

Complaint on May 22, 2017 (Doc. 16), each time adding defendants. Plaintiff seeks: (1)

actual damages for items including emotional distress, mental anguish, frustration,

humiliation, and embarrassment; (2) statutory damages; (3) exemplary damages under

Michigan law; and (4) statutory costs and attorney fees.

       The remaining defendants are: (1) High Point Asset Inc., (2) Focus Financial

Corp., (3) Keon Roman, (4) Felicia Thomas,3 (5) Pinnacle Asset Group, LLC, (6)

Michael Mancome,4 (7) Collectors Group, (8) Consumer Financial Solutions, (9) Michael



       2
        Plaintiff filed a motion for default judgment (Doc. 74) and an amended motion for
default judgment (Doc. 78). These motions were not adjudicated because plaintiff
continued to voluntarily dismiss/settle with several defendants. In any event, they are
MOOT in light of the filing of the second amended motion for default judgment.
       3
        High Point Asset Inc., Focus Financial Corp., Keon Roman, and Felicia Thomas
are collectively referred to as “the High Point Defendants.”
       4
        Pinnacle Asset Group, LLC and Michael Mancome are collectively referred to as
“the Pinnnacle Defendants.”


                                             2
McCoy, and (10) Lajarcis Gordon.5

       Plaintiff served each of the ten remaining defendants and dismissed all others.

Plaintiff has mailed copies of all docket entries to each remaining defendant, including

Plaintiff’s requests for Clerk’s Entry of Default, see Docs. 35, 43, 50, and 68, as well as

the Clerk's Entry of Default. See Docs. 37, 44, 52, and 69. Defendants have not

answered or otherwise responded.

                                         B. Factual

       As set forth in plaintiff’s brief and exhibits,6 plaintiff has received abusive and

harassing calls by defendants. They have also called her family members, looking for

her, disparaging her, and making threats about her. And even though the alleged debts

do not belong to her, the toll of the debt collection efforts against her have materially

and negatively impacted her life.

                                        C. Damages

       Plaintiff seeks the following damages:

       Statutory Damages
       All Defendants, Statutory Damages - FDCPA                                $ 1,000.00

       Actual Damages
       High Point Defendants, Actual Damages - FDCPA                            $20,000.00
       Collectors Group Defendants, Actual Damages - FDCPA                      $20,000.00
       Pinnacle Defendants, Actual Damages - FDCPA                              $10,000.00

       Statutory Treble Damages


       5
      Collectors Group, Consumer Financial Solutions, Michael McCoy, and Lajarcis
Gordon are collectively referred to as “the Collectors Group Defendants.”
       6
       Plaintiff’s exhibits include detailed call logs from plaintiff, her husband, and her
daughter. They also include responses to subpoenas used to establish each
defendant’s identity and connection to the calls plaintiff and her family received.

                                              3
       High Point Defendants, MOC - Treble Actual Damages                    $60,000.00
       Collectors Group Defendants, MOC - Treble Actual Damages              $60,000.00
       Pinnacle Defendants, MOC - Treble Actual Damages                      $30,000.00

       Subtotal                                                           $ 201,000.002

                                    III. Legal Standard

       A Party may obtain a default judgment where a Defendant fails to answer or

otherwise defend the case. Fed. R. Civ. P. 55. Following entry of a Clerk’s default, the

moving Party must request entry of judgment. The Clerk may enter default judgment for

a sum certain. However, the Plaintiff must move for entry of default judgment by the

Court when she seeks an amount that cannot be determined from the complaint itself.

Fed. R. Civ. P.55(b).

                                       IV. Analysis

                                      A. In General

       The purpose of the FDCPA is to “eliminate abusive debt collection practices by

debt collectors, to insure that those debt collectors who refrain from using abusive debt

collection practices are not competitively disadvantaged, and to promote consistent

State action to protect consumers against debt collection abuses.” 15 U.S.C. § 1692(e).

The MOC governs the conduct of debt collection agencies and their agents and closely

mirrors the FDCPA and provides for treble damages, and also attorney’s fees & costs.

                              B. The High Point Defendants

       Plaintiff’s papers show that the High Point Defendants not only called plaintiff, her

husband and her daughter to attempt to collect the alleged debt. Generally, a debt

collector may call a third-party for the limited purpose of locating the debtor, only. They

cannot enlist the debtor’s third-party family members and friends to further the collection

                                             4
efforts. 15 U.S.C. § 1692(b). Plaintiff has also shown that the High Point Defendants

operated a common joint venture to collect debts from consumers through several

websites, phone numbers, and entities and used their respective credit cards to pay for

those various websites. Plaintiff’s papers also show that the High Point Defendants

called plaintiff repeatedly during the months of October and November 2015 to collect a

debt – one she did not owe. They also called plaintiff’s husband during the same time.

The records show a total of nine (9) calls.

       The High Point Defendants’ actions violated 15 U.S.C. § 1692(d) and MOC

§339.915(n). Considering she never owed any of the alleged debts, each call to her

phone was unwanted, disruptive, annoying and in violation of the FDCPA and MOC, 15

U.S.C. § 1692(d), M.C.L. § 339.915(n).

                              C. The Pinnacle Defendants

       Plaintiff’s papers show that Michael Mancone is the proprietor of a debt collection

entity called Pinnacle Asset Group, LLC (Pinnacle). The Pinnacle Defendants collect

debts from consumers through many phone numbers and a website,

www.pinnacleassetgroupllc.com. The Pinnacle Defendants also employed debt

collectors. The Pinnacle Defendants called plaintiff several times: January 30, 2015,

March 19, 2015, April 20, 2015, April 24, 2015, April 29, 2015, and May 8, 2015. Each

time the caller left a message, he said he was a debt collector and calling from

Pinnacle. The Pinnacle Defendants never established the alleged debt belonged to

plaintiff. But for five months, the Pinnacle Defendants called plaintiff. Every time the

Pinnacle Defendants called her, the call was unwanted and violative of both Section

1692(d) of the FDCPA and Section 339.915(n) of the MOC – at least 5 phone calls.

                                              5
                           D. The Collectors Group Defendants

       Plaintiff’s papers show that Sam Letizia, Michael McCoy, and Lajarcis Gordon

operated a common joint venture to collect debts from consumers through several

websites, phone numbers, and entities, including Collectors Group and Consumer

Financial Solutions. They used at least two phone numbers to communicate with

consumers, (855) 870-8966 and (888) 732-0174.

       The Collectors Group Defendants called Mrs. Robertson at least 3 times on

January 8, 2015, April 20, 2015, and June 10, 2015. They referred to the debt by

reference number 146313946 and used multiple phone numbers. The Collectors Group

Defendants never established the alleged debt belonged to plaintiff. However, for

nearly 6 months and on at least 3 occasions, they called plaintiff to collect on the debt.

Accordingly, each call was unwanted and violative of both Section 1692(d) of the

FDCPA and Section 339.915(n) of the MOC – at least 3 phone calls. Further, the

Collectors Group Defendants failed to identify themselves on every call. Rather, they

would direct her to return their call and ask for the “legal department” or to refer only to

an ambiguous reference number “146313946.” As such, the Collectors Group actions

also violated Section 1692(d)(6) by failing to meaningfully disclose their identity.

       The Collectors Group Defendants also violated 15 U.S.C. § 1692(e) and MOC §§

339.915(e) and 339.915(f). The FDCPA prohibits collectors from using false, deceptive,

or misleading representation or means in connection with the collection of

any debt. 15 U.S.C. § 1692(e). The MOC’s Sections 339.915(e) and 339.915(f)

prohibit similar conduct. A debt collector is prohibited from making an “inaccurate,

misleading, untrue, or deceptive statement” in connection with the collection of a debt.

                                              6
M.C.L. § 339.915(e). And a debt collector may not misrepresent the legal status or

rights of a creditor. M.C.L. § 339.915(f).

                                      E. All Defendants

       Finally, all of the defendants violated 15 U.S.C. §§ 1692(f) and 1692(g), and

MOC §339.918. The FDCPA also prohibits the use of unfair or unconscionable means

to collect or attempt to collect any debt. 15 U.S.C. § 1692(f). The statute goes on to

require that each collector provide the consumer with a notice providing basic

information about the debt and the consumer’s rights. 15 U.S.C. § 1692(g). The MOC

Section 339.918 parallels the FDCPA’s notice provisions and requires a debt collector to

send written notice detailing a debtor’s rights “[w]ithin 5 days after the initial

communication with a consumer in connection with a collection of a debt.” M.C.L. §

339.918(1).

       The High Point, Collectors Group, and Pinnacle Defendants all failed to send a

written notice to plaintiff. Further, because plaintiff did not borrow or owe the alleged

debts there was no agreement creating the debt in the first place. Accordingly, all of the

defendants violated Sections 1692(f) and 1692(g) as well as MOC Section 339.918.

                                           F. Relief

       As explained above and further detailed in plaintiff’s motion, all of the defendants

have engaged in willful violations of the FDCPA and MOC. They have also refused to

answer the complaint. Accordingly, the a default judgment is appropriate against the

High Point, Collectors Group, and Pinnacle Defendants.

       “Where damages are unliquidated a default admits only [the defaulting party’s]

liability and the amount of damages must be proved.” Vesligaj v. Peterson, 331 F.

                                               7
App’x 351, 355 (6th Cir. 2009) (unpublished) (quoting Antoine v. Atlas Turner, Inc., 66

F.3d 105, 110 (6th Cir. 1995)). The court must “conduct an inquiry in order to ascertain

the amount of damages with reasonable certainty.” Id. (quoting Credit Lyonnais Sec.

(USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999)).

       As noted above, plaintiff requests damages in the following amounts:

       High Point Defendants                            $80,250.00

       Collectors Group Defendants                      $80,250.00

       Pinnacle Defendants                              $40,250.00

       Subtotal                                        $201,000.00

Based on all of the above, the Court is satisfied that plaintiff has met her burden of

establishing her right to damages and the amount of the damages.

       The Court notes that other courts in this district, including the undersigned, have

awarded similar amounts in substantially analogous FDCPA cases via default

judgments. See Bysouth v Security Credit Solutions, LLC11, et. al., Case No.

16-cv-10519 (E.D. Mich.) Awarded $116,000, plus interest, costs, and attorney’s fees);

Green v. Nationwide Arbitration Services, LLC12, et. al., Case No. 14-cv-14280 (E.D.

Mich.) (Awarded $105,000, plus interest, costs, and attorney’s fees); Zontini v.

Merchants Recovery Services, Inc., et. al., Case No. 12-cv-14912 (E.D. Mich.)

(Awarded $107,080); Bryant v. Meade & Associates, Inc., et. al., Case No.

2:15-cv-10199 (E.D. Mich.) (Awarded $101,000).




                                             8
                                     V. Conclusion

      For the reasons stated above, plaintiff’s motion is GRANTED. Plaintiff shall

submit a proposed judgment in accordance with this order.

      Plaintiff’s counsel shall separately file a motion for reasonable attorney fees

within the appropriate time.

      SO ORDERED.




                                         S/Avern Cohn
                                         AVERN COHN
                                         UNITED STATES DISTRICT JUDGE

Dated: 6/3/2019
      Detroit, Michigan




                                            9
